DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 16-25 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election without traverse of the invention of Species Group 1, mutation at position 63, Species Group 2, mutation at position 76 and Species Group 3, SEQ ID NO: 30, in the paper of 11/15/2021, is acknowledged.  

Upon further consideration it has been determined that claim 21 would fall into a different group than current claims 1-3, 16-20, 22-25.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claims 1-3, 16-20, 22-25, drawn to a recombinant DNA polymerase. 
Claims 21, drawn a nucleic acid encoding a DNA polymerase.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or 
During a telephone conversation with Kristen Walker on 12/16/2021 a provisional election was made without traverse to prosecute the invention of 1, claims 1-3, 16-20, 22-25  Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 
Applicants filing of an two information disclosure statements on 6/16/2021, is acknowledged.  Those references considered have been indicated as such.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claims 18 comprises non-elected subject matter.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 15-17, 19, 20, 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim(s) 1-3, 15-17, 19, 20, 22-25 are directed to all possible recombinant DNA polymerases, which recombinant DNA polymerase comprises an amino acid sequence that is at least 80% identical to amino acids 1-340 of SEQ ID NO:1, which recombinant polymerase comprises a mutation at amino acid position 78, wherein the mutation at amino acid position 78 is K78D and at least one mutation at an amino acid position selected from the group consisting of 31, 36, 62, 63, 79, 243, 252, 253, 254, 331, 332, 334, and 338, wherein identification of positions is relative to wildtype DPO4 polymerase (SEQ ID NO: 1), and which recombinant DNA polymerase exhibits polymerase activity.  The specification, however, only provides the representative species of that polymerase comprising the amino acid sequence that is of SEQ ID NO: 1, comprising a K78D substitution, and a mutation at an amino acid position selected from the group consisting of 31, 36, 62, 63, 79, 243, 252, 253, 254, 331, 332, 334, and 338 encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of these variant DNA polymerases by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
www.uspto.gov.

Claim(s) 1-3, 15-17, 19, 20, 22-25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for polymerase comprising the amino acid sequence that is of SEQ ID NO: 1, comprising a K78D  substitution, and a mutation at an amino acid position selected from the group consisting of 31, 36, 62, 63, 79, 243, 252, 253, 254, 331, 332, 334, and 338, does not reasonably provide enablement for any possible recombinant DNA polymerases, which recombinant DNA polymerase comprises an amino acid sequence that is a mere 80% identical to amino acids 1-340 of SEQ ID NO:1, which recombinant polymerase comprises a mutation at amino acid position 78, wherein the mutation at amino acid position 78 is K78D and at least one mutation at an amino acid position selected from the group consisting of 31, 36, 62, 63, 79, 243, 252, 253, 254, 331, 332, 334, and 338, wherein identification of positions is relative to wildtype DPO4 polymerase (SEQ ID NO: 1), and which recombinant DNA polymerase exhibits polymerase activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) 
Claim(s) 1-3, 15-17, 19, 20, 22-25 are so broad as to encompass possible recombinant DNA polymerases, which recombinant DNA polymerase comprises an amino acid sequence that is a mere 80% identical to amino acids 1-340 of SEQ ID NO:1, which recombinant polymerase comprises a mutation at amino acid position 78, wherein the mutation at amino acid position 78 is K78D and at least one mutation at an amino acid position selected from the group consisting of 31, 36, 62, 63, 79, 243, 252, 253, 254, 331, 332, 334, and 338, wherein identification of positions is relative to wildtype DPO4 polymerase (SEQ ID NO: 1), and which recombinant DNA polymerase exhibits polymerase activity.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polymerase mutants and variants broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal structural limits on the variant polymerases encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that polymerase comprising the amino acid sequence that is of SEQ ID NO: 1, 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass any possible recombinant DNA polymerase, which recombinant DNA polymerase comprises an amino acid sequence that is at least 80% identical to amino acids 1-340 of SEQ ID NO:1, which recombinant polymerase comprises a mutation at amino acid position 78, wherein the mutation at amino acid position 78 is K78D and at least one mutation at an amino acid position selected from the group consisting of 31, 36, 62, 63, 79, 243, 252, 253, 254, 331, 332, 334, and 338, wherein identification of positions is relative to wildtype DPO4 polymerase (SEQ ID NO: 1), and which recombinant DNA polymerase exhibits polymerase activity, because the specification does not establish: (A) regions of the lipase polypeptide which may be modified effecting the polymerase activity; (B) the general tolerance of Dpo4 polymerase enzymes to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of a Dpo4 polymerase enzyme with an 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible recombinant DNA polymerase, which recombinant DNA polymerase comprises an amino acid sequence that is at least 80% identical to amino acids 1-340 of SEQ ID NO:1, which recombinant polymerase comprises a mutation at amino acid position 78, wherein the mutation at amino acid position 78 is K78D and at least one mutation at an amino acid position selected from the group consisting of 31, 36, 62, 63, 79, 243, 252, 253, 254, 331, 332, 334, and 338, wherein identification of positions is relative to wildtype DPO4 polymerase (SEQ ID NO: 1), and which recombinant DNA polymerase exhibits polymerase activity.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those variant polymerases having the desired .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 19, 20 is/are rejected under 35 U.S.C. 103 as being obvious over Kokoris et al. WO 2017/087281 (US 2019/0078075 and US 10,745,685). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Kokoris et al. teach a number of recombinant DPO4- type DNA polymerase variants comprising amino acid substitutions that confer modified properties to the polymerase for single molecule sequencing applications. Kokoris et al. teach a number of recombinant DPO4- type DNA polymerase variants comprising amino acid sequence of SEQ ID NO:1 and a substitution mutation position at position 78 and additional positions such as position 62.  Kokoris et al. teach specific substitution mutations at position K78 to 15 of the 19 possible naturally occurring amino acids.  
One of skill in the art before the effective filing date would have been motivated to create the DPO4 polymerase of SEQ ID NO:1 taught by Kokoris et al. with a substitution mutation at position K78 and position 62, wherein the substitution at position K78 is K78D because K78D is a similar amino acid with a hydrophilic side group as N, Q and K.  The expectation of success is high based upon the high level of skill in the art of recombinant protein production as exemplified by Kokoris et al. who teach all of the required techniques and materials needed to create such altered polymerases.
Thus, claims 1, 2, 19, 20 is/are rejected under 35 U.S.C. 103 as being obvious over Kokoris et al. WO 2017/087281 (US 2019/0078075 and US 10,745,685).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
	Claims 1, 2, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,745,685. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 2, 19, 20 are obvious over claim 1 of U.S. Patent No. 10,745,685 drawn to a recombinant DNA polymerase, which recombinant DNA polymerase comprises an amino acid sequence that is at least 90% identical to SEQ ID NO:1, which recombinant DNA polymerase comprises a mutation at amino acid position 78, wherein the mutation at amino acid position 78 is selected from the group consisting of K78P, K78N, K78Q, K78T, K78L, K78V, K78S, K78F, K78E, K78M, K78A, K78I, K78H, K78Y, and K78G and wherein the identification of position 78 is relative to wildtype polymerase (SEQ ID NO:1), and which recombinant DNA polymerase exhibits DNA polymerase activity.  As Kokoris et al. teach a number of recombinant DPO4- type DNA polymerase variants comprising amino acid substitutions that confer modified properties to the polymerase for single molecule sequencing applications. Kokoris et al. teach a number of recombinant DPO4- type DNA polymerase variants comprising amino acid sequence of SEQ ID NO:1 and a substitution mutation position at position 78 and additional positions such as position 62.  Kokoris et al. teach specific substitution mutations at position K78 to 15 of the 19 possible naturally occurring amino acids.  One of skill in the art before the effective filing date would have been motivated to create the DPO4 polymerase of SEQ ID NO:1 taught by Kokoris et al. with a substitution mutation at .
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
12/29/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652